11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Ermalinda Licon Ornelas and                  * From the 358th District Court
Lee Roy Licon,                                 of Ector County,
                                               Trial Court No. D-16-12-1200-CV.

No. 11-19-00229-CV                           * September 12, 2019

Stanton Nursing & Rehabilitation, LP,        * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of prosecution.            Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs
incurred by reason of this appeal are taxed against Ermalinda Licon Ornelas
and Lee Roy Licon.